August 1, 1921. The opinion of the Court was delivered by
This is a case similar to the case of Seacoast Packing Co.,v. Long, filed herewith, 108 S.E. 159.
The complaint alleges that the defendant subscribed in writing for 10 shares of the capital stock of the plaintiff corporation, and had failed to comply with the terms of his contract. An order was made on motion of the plaintiff striking out the second, third, and fourth defenses. From this order the defendant appealed.
1. There was no error in striking out the second defense. This defense was based on mere rumor, not connected in any way with the plaintiff or its duly authorized agents. *Page 92 
II. The third defense sets up a violation of the terms of his subscription, and is not subject to being stricken out as sham.
III. The fourth defense is based upon the violation of the conditions of defendant's subscription and cannot be stricken out as sham.
The judgment appealed from is modified.
MR. CHIEF JUSTICE GARY and MR. JUSTICE WATTS concur.